DISMISS; Opinion issued March 7, 2013




                                         S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-12-00494-CV

                   MARILYN C. BROWN, Appellant
                               V.
 FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE MAE, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-01898-2011

                              MEMOARANDUM OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s February 21, 2013 unopposed motion to dismiss the

appeal. Appellant informs the Court that the issue of possession has been resolved by the parties.

Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE

120494F.P05
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                         JUDGMENT

MARILYN C. BROWN, Appellant                         On Appeal from the County Court at Law
                                                    No. 4, Collin County, Texas
No. 05-12-00494-CV          V.                      Trial Court Cause No. 004-01898-2011.
                                                    Opinion delivered by Chief Justice Wright.
FEDERAL NATIONAL MORTGAGE                           Justices Lang-Miers and Lewis participating.
ASSOCIATION A/K/A FANNIE MAE,
Appellee

         In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

      It is ORDERED that appellee, FEDERAL NATIONAL MORTGAGE ASSOCIATION
A/K/A FANNIE MAE, recover its costs of this appeal from appellant, MARILYN C. BROWN.


Judgment entered March 7, 2013.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




1200494.R.docx                                  2